DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant's election with traverse of the species of each of the genes listed in claim 1 and each of the probes listed in claim 2 in the reply filed on 10 December 2020 is acknowledged.  The traversal is on the ground(s) that claim 1 is allowable and so the additional genes recited in claim 4 and the additional probes recited in claim 5 should be rejoined with the elected subject matter.  This is not found persuasive because claim 1 is not allowable for the reason set forth below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Status
3. 	Claims 1, 2, 4-9, and 11-15 are pending.
	Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 2, 6-9 and 11-15 read on the elected invention and have been examined herein to the extent that the claims require each of the RNAs recited in claim 1 and each of the probes of SEQ ID NO: 1-28 recited in claim 2.
Specification
4. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code - see, for example, page 11 (i.e., “1. Retroviral Tagged 
5.  The specification is objected to because it does not contain, as a separate section, a brief description of the drawings. Amendment of the specification to include a separate section briefly describing the content of each of the drawings, as set forth in 37 CFR 1.74, is required. See MPEP 609.01(a) regarding the proper arrangement of the specification, wherein a brief description of the drawings is generally located following the “Brief Summary of the Invention.”
Claim Objections
6. Claims 2 and 13 are objected to because of the following informalities: 
Claim 2 is objected to because it does not end in a period. MPEP 608.01(m) states, “Each claim begins with a capital letter and ends with a period.” Appropriate correction is required.
Claim 13 recites “is regarded statistically significant” whereas the claim should recite “is regarded as statistically significant.”
Claim Rejections - 35 USC § 101
7.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107, which incorporates the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”).
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of gene expression of the recited RNAs and genotoxicity.  As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.
The claims require “relating” the concentrations of the mRNAs for the cells cultured with the agent to the cells cultured in the absence of the agent (claim 1); “calculating” normalized enrichment scores (claim 1); “determining copy number” (claim 7); determining overlap of RNAs with a databank (claim 11); and adding and comparing NES values (claim 15). Neither the specification nor the claims set forth a limiting definition for the “relating,” “calculating,” "determining," “adding” or “comparing” steps and the claims do not set forth how “determining” is accomplished. The broadest reasonable interpretation of these steps is that they may be accomplished by critical thinking processes. For example, one may compare the concentrations of the mRNAs by mental activities; one may determine copy numbers by reading hybridization results in a printout or database; and one may mentally review and compare information in databases and reports; one may mentally add and compare NES values. The recited steps that may be performed mentally are thereby only an abstract idea.
Regarding abstract mental processes, Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57: 
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a non-tumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position. (Emphasis added).
Additionally, in In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, 774 F.3D 755 (2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible. (Emphasis added).

To any extent that the claims may intend to require a computer to calculate the NES values, the use of a generic computer or software program to implement an abstract idea does not itself impart patent eligibility. 

Further, MPEP 2106.05(a) states that ”Limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: i. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))” (Emphasis added). 
Herein, the use of a generic computer to calculate a NES value does not constitutes something more than an abstract idea. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The 
 Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The recited steps of adding an agent to cells in culture, including cytokine agents or viral agents, culturing the cells for a period of time, and determining gene expression in the cultured cells were well-known, routine and conventional in the prior art.  This finding is evidenced by the teachings of Kleinjans et al (WO 2010/070059; cited in the IDS) which lists multiple prior art references which teach the above combination of steps (see, e.g., p. 3-6 therein) and discloses a method that includes each of these steps (e.g., p. 6). Suerth et al (Molecular Therapy. May 2012. 20: 1022-1032; cited in the IDS) teaches methods of contacting hematopoietic stem cells with viral vector agents; culturing the cells; and measuring RNA levels in the cultured cells (see, e.g., p. 1027). Modlich et al (Blood. 2006. 108: 2545-2553; cited in the IDS) teaches methods comprising contacting bone marrow cells with a retroviral agent, culturing the bone marrow cells, isolating RNA from the cultured cells, and assaying for isolated RNA by PCR to identify RNAs that are differentially expressed (p. 2546-2547, and p. 2552). See also Arumugam et al 
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112(b) - Indefiniteness
8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 6-9 and 11-15 are indefinite over the recitation of “all of the RNAs selected from the group comprising.” First, since the claim requires all of the RNAs, it is unclear as to what is meant by the recitation that the RNAs are selected from the recited group. Secondly, to the extent that the claims recite “selected from the group 
Claim 2 is indefinite and vague over the recitation of “a probe having a nucleic acid sequence.” It is unclear as to whether the claim encompasses methods in which only one of the probes is required by the claims or if the method requires the use of each of the recited probes.  Further, the claim is vague because the claim does not set forth a nexus between the “nucleic acid sequence” and the probe sequences recited in the chart – i.e., the claim does not clarify that the nucleic acid sequence is the probe sequence listed in the recited chart – i.e., SEQ ID NO: 1-28.  
Claim 11 is indefinite and unclear over the recitation of “each RNA an overlap with a databank” because it is not clear as to what information is in the databank. For instance, is there an overlap if the databank merely lists the name of the RNA, or does the databank contain information regarding the expression level of the RNA in hematopoietic cells treated with any agent or with the same agent?
Claim 11 is also unclear over the recitation of “numerical value reflecting the genotoxic potential.” This phrase is not clearly defined in the specification or the claims 
Claim 11 is indefinite over the recitation of “databanks comprised in the group of.” As discussed above, Markush groups are to be close-ended. Herein, the grouping is open-ended and it is unclear as to what other databanks may be present in the group.
Claim 13 indefinite because the claims contain information in parentheses, i.e. “(agent vs. positive control).”  Parentheticals make the claims indefinite because it is unclear whether the information in the parentheses has the same, less, or more weight as the rest of the claim language.  	
	Claim 13 is indefinite over the recitation of “the numerical value” because this phrase lacks proper antecedent basis. While claim 1, from which claim 13 depends, recites a “normalized enrichment score” but does not recite a numerical value per se. Thereby, it is unclear as to what constitutes “the numerical value.”
	Claim 14 is indefinite over the recitation of “LTR regions (promoter/enhancer regions.” First, the claim is unclear over the recitation of the acronym “LTR” because this acronym may have many different meanings in the art and there is no limiting definition provided for this acronym in the specification or the claim. Secondly, the information in parenthesis is not identical to “LTR” (to the extent that LTR means long terminal repeat) and thereby it is unclear as to whether the claim is limited to, e.g., LTR regions per se, or to any promoter or enhancer region or to viral long terminal repeat regions comprising a promoter or enhancer.

	Claim 15 is indefinite and confusing because it does not appear to properly limit the subject matter of claim 1 from which it depends. Claim 15 recites that a NES above 2.0 “is taken as a high probability for genotoxic potential” and a NES below 1.2 “is taken as a low probability for genotoxic potential.” In contrast claim 1 recites that a NES above 2 “indicates a high genotoxic activity” and a NES below 1.2 “indicates a low genotoxic activity.” Note that neither the specification nor the claims set forth a distinction between genotoxic potential and genotoxic activity.
Claim Rejections - 35 USC § 112(a) - Enablement
9. The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-9 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
The claims are drawn to methods for the analysis of the genotoxic activity of an agent comprising adding the agent to hematopoietic cells, culturing the hematopoietic cells in the presence of the agent for a pre-determined duration to produce cultivated cells, isolating RNA from the cultivated cells, assaying the level of the 28 RNAs listed in claim 1, comparing the concentrations of the 28 RNAs in the cultivated cells to that in cells cultured in the absence of the agent, wherein a normalized enrichment score (NES) above 2.0 indicates a high genotoxic activity of the agent and a NES below 1.2 indicates a low genotoxic activity of the agent.  
The specification states at para [0001] (note that paragraph numbering herein is with respect to the published application) that genotoxic potential / activity is “also termed mutagenic or transforming activity.”
At para [0024] it is stated that:
“The NES is calculated as described by Subramanian et al., Proc Natl Acad Sci USA (2005) Oct. 25; 102(43):15545-50. In short, the NES is calculated by the steps of generating a numerical matrix of the protein encoding genes, creating a running-sum statistic with a maximum deviation from zero (Enrichment Score), determination of a nominal P value (Estimation of Significance Level) and adjusting the Enrichment Score for Multiple Hypothesis Testing (Normalized Enrichment Score). Therein, an NES above 

	The specification exemplifies performing the claimed method using the agent of a “viral particle containing a nucleic acid construct coding for the IL-2 receptor common gamma chain under an elongation factor 1 alpha short promoter, designated LVEFS” (para [0031]). It is stated that “(t)he positive control was a viral particle containing a nucleic acid construct with intact LTR regions (promoter/enhancer regions) from the spleen focus forming virus, designated RVSF” (para [0031[). Murine primary hematopoietic stem cells treated with this viral particle agent and positive viral particle control were then assayed for the expression level of the 28 RNAs listed in claim. An increase in expression of the 28 RNAs was correlated with the immortalization of the murine hematopoietic cells treated with the viral particles containing the IL-2 receptor gamma chain with the LVEFS (para [0036-0037].
	It appears that the LVEFS is inserted into the genome of the murine hematopoietic stem cells and results in the upregulation of particular genes of the lymphoid differentiation lineage near the site of insertion (para [0003]). 
Accordingly, the differential expression detected in the example provided in the specification occurs as a result of the insertion of the promoter near genes in the genome of the hematopoietic cells. 
However, the site of insertion would be expected to vary depending on the viral vector used in the assay. As shown in Nowrouzi et al (Viruses. 2011. 3: 429-455; cited in the IDS), retroviral vectors favor different insertion sites (see, e.g., Table 1 and p. 
Moreover, Modlich et al (Blood. 2006. 108: 2545-2553; cited in the IDS) teaches that insertional mutagenesis of retroviral vectors allows for the identification of genes that immortalize cells (p. 2546). Modlich teaches that different clones that arise from treatment of cells with the same retroviral vector had different insertion sites (Table 2). 
Thus, it is unpredictable as to what will be the site at which a retrovirus integrates and it is unpredictable as to the identity of genes that are affected by insertional mutagenesis.
No examples are provided in the specification in which agents other than viral particles having the LVEFS promoter are assayed for the genotoxic activity.
There is no expectation in the art that the disclosed method can be used to assay for genotoxicity of agents in general since it has not been established that treatment of hematopoietic cells with any genotoxic agent will result in an increase in expression of the 28 RNAs. Agents which are genotoxic – i.e., transform or immortalize primary hematopoietic cells – act via a number of diverse mechanisms, including by causing mutations in DNA or changes in methylation. Genotoxicity is not limited to only the insertion of a promoter/enhancer near particular genes. Thereby, absence of an increase in the level of expression of the recited genes does not necessarily indicate that an agent is not genotoxic.
Accordingly, it has not been established that the claimed methods can be performed to detect the genotoxicity of agents in general. It has only been established 
As set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

Moreover, case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not 
In the present situation, in view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art of Modlich et al (Blood. 2006. 108: 2545-2553; cited in the IDS) teaches that insertional mutagenesis of retroviral vectors allows for the identification of genes that immortalize cells (p. 2546). Modlich et al teaches an “insertional genotoxicity assay” that comprises contacting bone marrow cells with a retroviral agent, culturing the bone marrow cells in a StemSpan medium comprising SCF, hFlt-3 ligand, Il-11, and IL-3, isolating RNA from the cultured cells, and assaying for isolated RNA by PCR to identify RNAs that are differentially expressed (p. 2546-2547, and p. 2552). It is disclosed that insertional mutagenesis occurs with both vectors comprising the strong enhancer/promoter LTR constructs and with SIN vectors (p. 2549). It is also disclosed that 6 of 8 of the clones treated with the retroviruses having LTR vectors had an insertion in the EVI1 proto-oncogene and that this lead to up-regulation of EVI1 in clones transformed by LTR vectors (p. 2549, col. 1). Modlich et al does not teach a method that assays for the level of expression of each of the 28 RNAs listed in claim 1, wherein a normalized enrichment score (NES) for these RNAs is calculated and a NES above 2.0 indicates a high genotoxicity activity of the retroviral agent and a NES below 1.2 indicates a low genotoxic activity of the retroviral agent.


CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634